Title: General Orders, 31 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Tuesday August 31st 1779.
          Parole Ashfield—  C. Signs Boston. Charlestown.
        
        The General Court Martial of which Coll Stewart is President is dissolved.
        Lieutenant Cleveland is appointed Captain Lieutenant in the Corps of Sappers and Miners vice—Little resigned.
        The whole Army to pass a review of Inspection between the 1st and 5th of September next and reports thereof made agreeable to the form lately communicated.
        At a General Court Martial of the line whereof Colonel Stewart was President held at West Point the 25th instant, Colonel Armand was tried upon the following charges. [”]For 1st During Colonel Armand’s stay at Colonel Vandeburgh’s house (which was about two hours) he with sundry of his officers in a most atrocious and wanton manner, beat and abused a son of his, without cause of offence.
        Secondly—Putting him under a guard of two Centinels, giving orders that Vandeburgh, or any other person should not speak to him, keeping him confined during their stay, and frightening or compelling him to ask Pardon, before he was dismissed.
        Thirdly—Putting the whole of his family and some Gentlemen belonging to the Continental Army (during their stay) in bodily fear.
        
        Fourthly—Knocking off sundry respectable People’s hats from their heads for no other reason than because they dare to stand in his presence covered, tho’ some came in promiscuou[s]ly on hearing so much noise in the house.
        Fifthly—Knocking off Jeremiah Clark’s hat and kicking him out of his (Armand’s) room, an apartment where he was, for only requesting Colonel Armand to enlarge Coll Vandeburgh’s son.”
        The Court do acquit Colonel Armand of the 1st charge, also of the 3rd and 4th charges; but are of opinion that he is guilty of the first part of the 2nd charge, also of the 5th charge, being a breach of the 1st Article 9th Section of the Articles of War; They find him also guilty of the charge exhibited against him by Jonas Adams, being a breach of the aforesaid Article and do sentence him unanimously to be reprimanded in General Orders.
        The Confinement of a Citizen by military authority was irregular and blamable, and there appears to have been an improper degree of warmth in Colonel Armand’s conduct towards Clarke and Adams.
        At a Court of Inquiry the 25th instant whereof Captn Burnham was President into Captain Lieutenant Verner’s (of the North-Carolina troops) conduct for “Playing Cards in camp contrary to General, Brigade, and Regimental Orders, encouraging the soldiers in the same practice by certain expressions when he was President of a Brigade Court-Martial on the trial of prisoners for that crime, and not sending for evidence against the prisoners charged with playing Cards, and for allowing the Court to set them free for want of evidence before Lieutt Dickinson (who went for evidence and desired the court to wait) could return with the evidence.”
        The Court are unanimously of opinion that the charges are justly founded and that the matter ought to be taken cognizance of by a Court-Martial.
        The 1st charge is refered to the determination of a General Court Martial; as the two last affect Captn Lieutt Varner in a judicial capacity, the Commander in Chief thinks his trial upon them would be a precedent for a dangerous inquisition into the official conduct of members of Courts-Martial.
      